Exhibit 10.1

LOGO [g54366image001.jpg]

September 25, 2006

Thomas E. Duffy

Senior Vice President, General Counsel & Secretary

Genworth Life and Annuity Insurance Company

6610 West Broad Street

Richmond, VA 23230

 

Re: Reinsurance Agreement between Genworth Life and Annuity Insurance Company
(“GLAIC”) and First Colony Life Insurance Company (“FCL”)

Dear Tom:

Pursuant to Article 2.2 of the Reinsurance Agreement between GLAIC and FCL
entered into on December 1, 2005 (the “Agreement”), FCL hereby formally notifies
GLAIC of its intention to increase the Maximum Program Size (as that term is
defined in the Agreement) from $2 billion to $3 billion. This increase of the
Maximum Program Size will be effective 30 days from the date of this letter.
Kindly acknowledge receipt of this notice by signing where indicated below and
return a copy of this letter to me.

Please do not hesitate to contact me with any questions you may have.

 

Very truly yours,

/s/ Jac J. Amerell

Jac J. Amerell Vice President and Controller

 

cc: J. Kevin Helmintoller

Beth E. Wortman

Pamela S. Asbury

Cheryl C. Yakey-Fogle

Acknowledged and accepted on behalf of Genworth Life and Annuity Insurance
Company this 25th day of September, 2006

 

By:  

/s/ Thomas E. Duffy

  Thomas E. Duffy   Senior Vice President, General Counsel & Secretary